Citation Nr: 1549252	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  09-43 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis of the left hand.  

2.  Entitlement to service connection for a disability characterized by tremors of the right hand.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a nasal disability claimed as rhinorrhea.  

5.  Entitlement to service connection for a disability characterized by facial congestion.  

6.  Entitlement to service connection for a fever disability.  

7.  Entitlement to service connection for a disability characterized by a cough.  

8.  Entitlement to a compensable rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

The Veteran has, during the course of this appeal, changed his accredited representative.  At the time this appeal was initiated, the Veteran was represented by the California Department of Veterans Affairs.  In February 2015, however, he appointed the Jewish War Veterans as his accredited representative.  

In July 2015, the Veteran and his spouse testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims file.  

The issues of entitlement to an earlier effective date for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record in July 2015 statements and the Veteran's July 2015 hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of service connection for headaches and for a left hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran had military service in Vietnam, and is presumed to have been exposed to herbicides therein.  

2.  Competent evidence has not been presented establishing onset of peripheral neuropathy of the right upper extremity during service, as the result of a disease or injury incurred therein, or as secondary to herbicide exposure. 

3.  Competent evidence has not been presented establishing onset of a disability or disabilities characterized by rhinorrhea, facial congestion, coughing, and a fever during service, as the result of a disease or injury incurred therein, or as secondary to herbicide exposure.  

4.  The Veteran's erectile dysfunction results in loss of erectile power but no physical deformity of the penis.  



CONCLUSIONS OF LAW

1.  A right hand disorder, claimed as peripheral neuropathy, was not incurred in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  

2.  A disorder claimed as rhinorrhea was not incurred in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  

3.  A disorder characterized by facial congestion was not incurred in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  

4.  A disorder characterized by fever was not incurred in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  

5.  A disorder characterized by coughing was not incurred in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  

6.  The criteria for an initial compensable rating for the erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 4.3, 4.7, 4.14, 4.115(b), Diagnostic Code 7522 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of September 2008 and January 2015 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in September 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board notes that additional evidence was received subsequent to the most recent statement of the case or supplemental statement of the case, without consideration by the AOJ.  In July 2015 written statements, however, the Veteran waived such AOJ consideration and expressed an intent for such evidence to be considered directly by the Board.  

The Board has considered whether a VA examination or opinion was required to ascertain the nature and etiology of the claimed nasal and respiratory disabilities.  In this regard, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, the Board must consider: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Court of Appeals for Veterans Claims has stated that the third element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and the Veteran's service. The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no duty on the part of VA to provide a medical examination.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of how to substantiate the claim.  The Veteran has not provided any evidence suggesting any link to service for the claimed nasal and respiratory disabilities, nor has he indicated any other sources of records which could further elucidate the claim.  As the Veteran has not provided an indication that any current symptoms may be associated with service, a VA examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded a hearing before a Veterans Law Judge in July 2015.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014).  "Service in the Republic of Vietnam" means actual service in country in Vietnam from January 9, 1962, to May 7, 1975, and includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's requirement that a Veteran must have "stepped foot" on landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam-era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off- shore of the Republic of Vietnam is not qualifying service in Vietnam).  

In the present case, the Veteran's DD-214 reflects service in Vietnam.  For such veterans, exposure to herbicides is presumed.  See 38 C.F.R. § 3.309(e).  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Finally, the Board notes the Veteran has been awarded the Combat Infantryman's Badge, indicative of his participation in combat while serving in Vietnam.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, 

"[VA] shall accept as sufficient proof of service- connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran (or in this case, the appellant) must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

a. Tremors of the right hand

The Veteran seeks service connection for a disability of the right hand, characterized by tremors.  He asserts such a disability was incurred in service, or as the result of a disease or injury sustained therein, and service connection is thus warranted.  

The service treatment records are negative for any diagnosis of or treatment for any neurological or musculoskeletal disease or injury of the right upper extremity.  Likewise, the April 1968 service separation examination is negative for any abnormalities of the right upper extremity.  Thereafter, the Veteran did not report any peripheral neuropathy or related symptomatology of the right upper extremity until approximately 2005, when possible Heberdin's nodes were observed on the Veteran's hands.  This diagnosis was rendered many years after his presumed herbicide exposure in Vietnam ended.  Based on these facts, the Board is unable to conclude that the Veteran's claimed disability of the right hand manifested within a year of his last exposure to herbicides, as is required for the regulatory presumption as specific to peripheral neuropathy.  

Although the Veteran is unable to satisfy the requirements discussed above to be entitled to the regulatory presumption of service connection for peripheral neuropathy as a result of exposure to Agent Orange, the Board is required to evaluate the Veteran's claim on a direct basis as well.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Considering first whether the Veteran sustained a disease or injury of the right hand during service, the Board has reviewed his service treatment records as noted above and found no evidence of a disease or injury of the right hand.  As noted above, the Veteran has confirmed combat involvement during his Vietnam service; as such, the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b) apply.  Nevertheless, even assuming the Veteran sustained a right hand injury during service, the Board must presume such a disorder was acute and transitory, as no such disorder was noted on service separation examination in April 1968, and the Veteran did not seek treatment for the such a disorder for many years after service.  While he was afforded a VA general medical examination in June 1968, just a few months after service separation, he did not report any signs or symptoms of the right hand at that time.  A similar absence of findings regarding the right hand is noted on a June 1969 VA general medical examination.  The first diagnosis of or treatment for a right upper extremity disorder dates to approximately 2005, many years after service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

After considering the totality of the record, the Board finds the preponderance of the lay and medical evidence to be against the award of service connection for a right hand disorder.  The Veteran's service treatment records are negative for any diagnosis of or treatment for arthritis, peripheral neuropathy, or any other disorder of the right hand.  Based on the evidence discussed above, the Board finds that the weight of the evidence does not demonstrate that the claimed right hand disorder was incurred in service, was chronic in service, or has been continuous since service.  

With regard to the Veteran's assertion that his current right hand disorder was incurred during service, the Veteran is competent to report in-service injury, treatment, or contemporaneous diagnosis as told to him by a doctor (which he does not assert), placement on profile (which he does not assert), and symptoms he experienced at any time, including in service and during the years after service to the present.  The Board recognizes that a layperson is competent to testify regarding such observable symptomatology as pain of the thumbs and hands.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of a current right hand disorder, as such neurological and orthopedic disorders are complex disorders which require specialized medical knowledge.  Id.  He is also not competent to establish an etiological link between any current neurological or other disorders of the upper extremities, and his confirmed herbicide exposure in service.  Id.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim for service connection for a disorder of the right hand, including on a presumptive basis as due to herbicide exposure.  The Board also concludes that there is no doubt to be otherwise resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

b. Disabilities characterized by rhinorrhea, facial congestions, 
coughing, and a fever

The Veteran seeks service connection for a disability or disabilities characterized by rhinorrhea, facial congestion, coughing, and a fever.  He asserts such a disability or disabilities was incurred in service, or as the result of a disease or injury sustained therein, and service connection is thus warranted.  

The service treatment records are negative for any diagnosis of or treatment for any nasal or respiratory disease or injury, or any reported fever.  Likewise, the April 1968 service separation examination is negative for any abnormalities of the nasal, sinus, or respiratory symptoms.  No cough, fever, or nasal or respiratory symptoms were noted at that time.  On a concurrent report of medical history, the Veteran reported a history of hay fever, however.  

Post-service, the Veteran was afforded a VA general medical examination in June 1968.  He reported no nasal or respiratory symptoms, or any reported fever or cough.  On objective evaluation, the Veteran's nose, sinuses, throat, and mouth were all within normal limits.  His respirations were equal, without cyanosis and dyspnea, and lung palpation and percussion were within normal limits.  He was also without rales or rhonchi.  A chest X-ray was essentially normal.  No nasal or respiratory disorders were diagnosed at that time.  A similar absence of findings regarding the nasal and respiratory systems was noted on a June 1969 VA general medical examination.  

Based on the above, the Board must conclude that no disabilities characterized by rhinorrhea, facial congestion, coughing, or a fever were incurred in service, as the service treatment records are negative for any such disabilities, and the Veteran was likewise without such symptomatology on VA examination within a few months of service separation.  

As noted above, the Veteran has confirmed combat involvement during his Vietnam service; as such, the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b) apply.  Nevertheless, even assuming the Veteran sustained a nasal or respiratory disease or injury during service, the Board must presume such a disorder or disorders was acute and transitory, as no such disorder was noted on service separation examination in April 1968, and the Veteran did not seek treatment for the such a disorder for many years after service.  While he was afforded a VA general medical examination in June 1968, just a few months after service separation, he did not report any nasal or respiratory signs or symptoms at that time.  The first diagnosis of or treatment for a respiratory or nasal disorder dates to approximately 2008, many years after service, when the Veteran sought private treatment for flu-like symptoms.  A history of smoking was noted.  Upon objective evaluation, he was diagnosed with sinusitis and bronchitis, and medication was afforded him.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As noted above, the Veteran is presumed to have been exposed to herbicides as the result of service in Vietnam.  Nevertheless, sinusitis and bronchitis are not among the disorders for which service connection is presumed for veterans with herbicide exposure.  Nevertheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In the present case, however, the Veteran has not presented any competent evidence suggesting an etiological nexus between herbicide exposure and his claimed respiratory or nasal disabilities.  

After considering the totality of the record, the Board finds the preponderance of the lay and medical evidence to be against the award of service connection for a disability or disabilities characterized by rhinorrhea, facial congestion, coughing, and a fever.  The Veteran's service treatment records are negative for any diagnosis of or treatment for such a disorder.  Based on the evidence discussed above, the Board finds that the weight of the evidence does not demonstrate that the claimed respiratory or nasal disabilities were incurred in service, were chronic in service or have been continuous since service.  

With regard to the Veteran's assertion that his current respiratory or nasal disorders were incurred during service, the Veteran is competent to report in-service injury, treatment, or contemporaneous diagnosis as told to him by a doctor (which he does not assert), placement on profile (which he does not assert), and symptoms he experienced at any time, including in service and during the years after service to the present.  The Board recognizes that a layperson is competent to testify regarding such observable symptomatology as pain of the thumbs and hands.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran, however, is not competent to establish a matter that requires medical knowledge, such as providing a diagnosis or etiology of a current respiratory or nasal disorder, as such disorders are complex disorders which require specialized medical knowledge.  Id.  He is also not competent to establish an etiological link between any current neurological or other disorders of the nasal or respiratory systems, and his confirmed herbicide exposure in service.  Id.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim for service connection for a disability or disabilities characterized by rhinorrhea, facial congestion, coughing, and a fever, including on a presumptive basis as due to herbicide exposure.  The Board also concludes that there is no doubt to be otherwise resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III.  Increased Rating - Erectile Dysfunction

The Veteran seeks a compensable initial rating for erectile dysfunction.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Erectile dysfunction is not specifically listed in the rating schedule.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  See 38 C.F.R. §§ 4.20, 4.27.  The most closely aligned criteria for this disability are found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling.  This code also notes the adjudicator is to review the claim for entitlement to special monthly compensation under 38 C.F.R. § 3.350, which the Veteran has already been awarded.  Where, as here, multiple requirements are cited for a specified rating, and these are joined with the conjunctive "and", the Board concludes that all such requirements must be met in order for the specified rating to be granted.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (indicating that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare and contrast with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  

The Board next notes that the evaluation of the same manifestations under multiple diagnostic codes, a practice known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  In the present case, the Veteran has been awarded special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1) for loss or loss of use of a creative organ.  That is, this award is specifically based on the Veteran's erectile dysfunction, as verified by competent evidence of record.  The Veteran has also been awarded a separate disability rating of 40 percent under Diagnostic Code 7528, for urinary incontinence and voiding dysfunction resulting from his service-connected residuals of prostate cancer.  

Based on the above, resolution of this appeal ultimately turns on whether the Veteran has deformity of his penis in addition to ("with") the loss of erectile power on account of his erectile dysfunction.  Dorland's Illustrated Medical Dictionary defines deformity as "distortion of any part or general disfigurement of the body; malformation."  Dorland's Illustrated Medical Dictionary, 30th Ed. 481 (2003).  The definition makes no mention of the function of the part in question, but only with its appearance.  Furthermore, interpreting "deformity" as used at Diagnostic Code 7522 to include loss of function would have the absurd result of having a diagnostic code that allowed for a rating for loss of function with loss of erectile power.  In short, such a definition would render part of the Diagnostic Code superfluous.  See Merriam-Webster 's Collegiate Dictionary 507 (11th ed. 2003)(defining function as the action for which a person or thing is specially fitted or used or for which a thing exists: purpose) with 973 (defining power as ability to act of produce an effect).  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result." Zang v. Brown, 8 Vet. App. 246, 252-53 (1995); Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000)(explaining that canons of construction require giving effect to the clear language of a statute and avoid rendering any portions meaningless or superfluous.).  Furthermore, such a reading would result in the Veteran being in receipt of both special monthly compensation under 38 C.F.R. § 3.350 and schedular compensation under that Code for the same symptom, loss of erectile power.  Such an award would be an obvious violation of 38 C.F.R. § 4.14.  

Review of VA outpatient medical treatment records and examination reports do not indicate the Veteran has any physical deformity of the genitalia resulting from his erectile dysfunction.  The Veteran was afforded a VA genitourinary examination in September 2015.  According to the examination report, the Veteran experienced erectile dysfunction, urinary incontinence, and voiding dysfunction as the result of his treatment for prostate cancer.  No scarring or other pertinent physical findings involving the reproductive organs were noted, however.  

The Board notes that urinary incontinence and voiding dysfunction were verified on VA examination.  Again, however, these symptoms have not been attributed to erectile dysfunction; rather, the competent evidence indicates they are a result of prostate cancer, a disorder for which the Veteran has been granted service connection and a compensable rating specifically based on urinary incontinence and voiding dysfunction.  As such, evaluation of the Veteran's erectile dysfunction based on voiding dysfunction or urinary incontinence is not warranted at the present time.  

In sum, as the Veteran does not presently have a deformity of the penis aside from loss of power, an increased evaluation is not warranted.  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out, however, that there is no suggestion the Veteran's erectile dysfunction is so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of this disability (loss of erectile power) are contemplated by the schedular criteria.  Without sufficient evidence reflecting that his disability picture is not contemplated by the Rating Schedule, referral for a determination of whether his disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In conclusion, the preponderance of the evidence is against the award of a separate compensable rating under the diagnostic criteria for erectile dysfunction.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a disorder of the right hand, characterized by tremors, is denied.  

Service connection for a disorder claimed as rhinorrhea is denied.  

Service connection for a disorder characterized by facial congestion is denied.  

Service connection for a disorder characterized by a fever is denied.  

Service connection for a disorder characterized by coughing is denied.  

A compensable rating for erectile dysfunction is denied.  


REMAND

The Veteran seeks service connection for arthritis of the left hand.  He asserts such a disability had its onset in service, or as the result of an injury sustained therein, and service connection is thus warranted.  

On VA examination in February 2007, the Veteran was diagnosed with advanced osteoarthritis of the left hand.  A history of a shrapnel wound to the left index finger, sustained during Vietnam service, was noted.  In response to the question "Is the X-ray finding [regarding the left hand] at least as likely as not related to the left index finger shrapnel injury?", the examiner answered no.  No further explanation was provided.  Degenerative arthritis has been diagnosed within VA outpatient treatment records as well; however, its etiology is "unclear", according to a February 2007 clinical note authored by a VA rheumatologist.  

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the present case, the February 2007 examiner failed to provide any rationale for the opinion that the Veteran's acknowledged shrapnel wound to the left hand caused or contributed to his current diagnosis of osteoarthritis.  Thus, remand is required.  Id.  

Next, the Veteran claims service connection for headaches.  As noted above, the Veteran participated in combat during service.  At his July 2015 personal hearing, he reported that during service he was struck by a mortar shell and fell down a ravine, dazing him.  Significantly, on his April 1968 report of medical history completed at service separation, he gave a history of frequent or severe headaches.  At his July 2015 personal hearing, he further stated that he has experienced recurrent headaches since service.  While a layperson, the Veteran is competent to report such observable symptomatology as headaches, as such symptoms come to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As the Veteran has reported a head injury during service followed by chronic headaches, the Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the February 2007 examination for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  The examiner should provide the following opinion: 

Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed disability of the left hand had its onset during active service, including as due to shrapnel wound injuries sustained during service in Vietnam?

A complete rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

2.  Schedule the Veteran for a VA examination to ascertain the current nature and etiology of his reported headaches.  The claims folder must be made available for review in connection with this examination.  After reviewing the claims folder and examining the appellant, the examiner must: 

a.  Indicate whether chronic headaches or any distinct headache-related disabilities are currently shown, and;

b.  State whether it is at least as likely as not (50 percent or more probability) that any diagnosed disability had its onset in service or is otherwise related to service, to include any traumatic brain injury (TBI) or related injury sustained therein.  

A complete rationale for all opinions expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


